an order terminating parental rights is properly entered under NRS
                128.110, however, that order may not be set aside. NRS 128.120
                (providing that unless a parent restores their parental rights under NRS
                128.190, "the court has no power to set aside, change or modify" a valid
                termination order). Appellant neither alleges that the termination order
                was issued in violation of NRS 128.110 nor that her parental rights have
                been restored under NRS 128.190. Instead she argues that newly
                discovered evidence—the acquittal of the criminal child abuse and neglect
                charges—warrants setting the termination order aside. The termination
                order was not based on appellant's criminal proceedings, however, and
                was based on other grounds, including appellant's failure to comply with
                her case plan, stop using drugs, and remedy the situation that led to the
                children's removal. Additionally, changed circumstances occurring after a
                parental termination order is entered do not overcome NRS 128.120's
                prohibition on setting aside parental termination orders. NRS 128.120;
                see In re Ronald V., 17 Cal. Rptr. 2d 334 (Ct. App. 1993) (interpreting
                California's counterpart to NRS 128.120, and holding that courts lack
                jurisdiction to hear collateral attacks to parental termination orders that
                are based on changed circumstances). Thus, the district court did not err
                when it denied appellant's motion to set aside the order terminating her
                parental rights. NRS 128.120; Ogawa v. Ogawa, 125 Nev. 660 667, 221



                ...continued
                independent action for relief from judgment not subject to the NRCP 60(b)
                time limitation. Doan v. Wilkerson, 130 Nev., Adv. Op. 48, 327 P.3d 498,
                501 (2014). Because NRS 128.120 prohibits appellant's requested relief
                regardless of the procedural mechanism with which it is sought, we need
                not decide the proper construction of appellant's motion.

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A
                P.3d 699, 704 (2009) (providing that on appeal questions of law are
                reviewed de novo).
                            As to the district court order denying appellant's petition to
                inspect the court records of the adoptions, NRS 127.140(2) provides that
                "[t]he files and records of the court in adoption proceedings are not open to
                inspection by any person" unless certain statutorily provided exceptions
                apply. Appellant's appeal statement fails to address the district court's
                order denying her petition to inspect the court records of the adoption and
                provides no argument that appellant should have been granted permission
                to inspect the adoption records. We therefore affirm the district court's
                order denying appellant's petition to inspect the court's records regarding
                the adoptions.   Edwards v. Emperor's Garden Rest., 122 Nev. 317, 330
                n.38, 130 P.3d 1280, 1288 n.38 (2006) (providing that this court need not
                consider claims that are not addressed in appellant's briefs and cogently
                argued and supported by relevant authority).
                            Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.



                                                                                           J.




                                                             Gibbons


                                                                                          , J.




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                 cc:   Hon. Frank P. Sullivan, District Judge, Family Court Division
                       Fredrica C.B.
                       Clark County District Attorney/Juvenile Division
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A    e